            Case 1:21-cv-00019-GHW Document 8 Filed 01/04/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 1/4/2021
----------------------------------------------------------------- X
                                                                  :
  NICE PEOPLE AT WORK, INC.,                                      :
                                                  Plaintiff,      :
                                                                  :            1:21-cv-19-GHW
                              -v -                                :
                                                                  :               ORDER
                                                                  :
MATT STERNBERG,                                                   :
                                               Defendant.         :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court will hold a teleconference regarding Plaintiff’s January 4, 2021 application for a

temporary restraining order, Dkt. No. 4, on January 5, 2021 at 4:30 p.m. The parties are directed to

the Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s website, for

the dial-in number and other relevant instructions. The parties are specifically directed to comply

with Rule 2(C) of the Court’s Emergency Rules. Plaintiff is directed to serve a copy of this order

and Plaintiff’s papers in connection with Plaintiff’s application for a temporary restraining order on

Defendant and to retain proof of service. In light of the fact that this conference is being scheduled

on short notice, Plaintiff is further directed to email those materials to Defendant and his counsel.

SO ORDERED.

Dated: January 4, 2021
                                                                      _______________________________
                                                                          GREGORY H. WOODS
                                                                          United States District Judge
